Opinion issued February 26, 2004








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-01085-CV
____________

TEXAS GENCO, L.P., Appellant

V.

NORTHWESTERN RESOURCES CO., Appellee




On Appeal from the 234th District Court 
Harris County, Texas
Trial Court Cause No. 0323680




MEMORANDUM OPINION
          The parties have filed a joint motion to dismiss this appeal.  No opinion has
issued.  Accordingly, the motion is granted, and the appeal is dismissed.  Tex. R. App.
P. 42.1(a)(2), 43.2(f).  In accordance with the parties’ joint motion to dismiss the
appeal, each party shall bear its own costs of appeal.  Tex. R. App. P. 42.1(d).
          Any other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Nuchia, Alcala, and Hanks.